
	

114 HRES 437 IH: Designating September 2015 as “Pulmonary Fibrosis Awareness Month”.
U.S. House of Representatives
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 437
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2015
			Mr. Paulsen (for himself and Mr. Cohen) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Designating September 2015 as Pulmonary Fibrosis Awareness Month.
	
	
 Whereas pulmonary fibrosis is a debilitating and ultimately fatal condition that causes progressive scarring in the lungs and generally has no known definitive cause;
 Whereas, as many as 200,000 individuals in the United States are known to suffer from pulmonary fibrosis, the majority of whom are between the ages of 50 and 75;
 Whereas the average survival rate for the idiopathic form of pulmonary fibrosis is just 2.8 years and up to 80 percent of idiopathic pulmonary fibrosis patients die within 5 years of diagnosis;
 Whereas pulmonary fibrosis takes the lives of 40,000 individuals in the United States each year, approximately 1 death every 13 minutes;
 Whereas many patients with pulmonary fibrosis are misdiagnosed for 1 year or longer after the patients are presenting with pulmonary fibrosis symptoms;
 Whereas, as of September 2015, there are no biomarkers for screening and testing for pulmonary fibrosis;
 Whereas a cure or drug to extend life or improve symptoms of pulmonary fibrosis does not exist; Whereas the symptoms of pulmonary fibrosis vary from person to person and include shortness of breath, a dry cough, fatigue, weight loss, and aching muscles and joints;
 Whereas volunteers, researchers, caregivers, and medical professionals are working to improve the quality of life for individuals with pulmonary fibrosis and the families of those individuals;
 Whereas developing more effective treatments for pulmonary fibrosis and providing access to quality care to individuals with pulmonary fibrosis requires increased research, education, and community support services; and
 Whereas September 2015 would be an appropriate month to designate as Pulmonary Fibrosis Awareness Month: Now, therefore, be it   That the House of Representatives—
 (1)supports the designation of Pulmonary Fibrosis Awareness Month; (2)supports the goals and ideals of Pulmonary Fibrosis Awareness Month;
 (3)continues to support more robust and accelerated research to develop more effective treatments for pulmonary fibrosis and to ultimately find a cure for the disease;
 (4)recognizes the courage and contributions of individuals with pulmonary fibrosis who participate in vital clinical trials to advance the knowledge of the disease; and
 (5)commends the dedication of organizations, volunteers, researchers, and millions of individuals in the United States and abroad working to improve the quality of life for individuals with pulmonary fibrosis and the families of those individuals.
			
